01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,               )
                                           )           CASE NO. CR13-238-JCC
09          Plaintiff,                     )
                                           )
10          v.                             )
                                           )           DETENTION ORDER
11    LEONARDO MOTA-VALENZUELA,            )
                                           )
12          Defendant.                     )
      ____________________________________ )
13

14 Offense charged:        Conspiracy to Distribute Cocaine and MDMA/Ecstacy, Conspiracy to

15 Export Cocaine, Aiding and Abetting the Distribution of Cocaine; Forfeiture Allegations

16 Date of Detention Hearing:     February 6, 2019.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22	         1.     Defendant has been charged with a drug offense, the maximum penalty of which



      DETENTION ORDER
      PAGE -1
01 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

02 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

03             2.      Defendant does not have legal status in the United States. He is a native and

04 citizen of Mexico. While his partner and children reside in the U.S., other family resides in

05 Mexico, where he owns property. Defendant’s criminal record includes a number of failures

06 to appear with bench warrant activity in DWLS cases. Defendant is currently in removal

07 proceedings with ICE. An immigration detainer has been lodged.

08             3.      Taken as a whole, the record does not effectively rebut the presumption that no

09 condition or combination of conditions will reasonably assure the appearance of the defendant

10 as required and the safety of the community.

11 It is therefore ORDERED:

12          1. Defendant shall be detained pending trial and committed to the custody of the Attorney

13             General for confinement in a correction facility separate, to the extent practicable, from

14             persons awaiting or serving sentences or being held in custody pending appeal;

15          2. Defendant shall be afforded reasonable opportunity for private consultation with

16             counsel;

17          3. On order of the United States or on request of an attorney for the Government, the person

18             in charge of the corrections facility in which defendant is confined shall deliver the

19             defendant to a United States Marshal for the purpose of an appearance in connection

20             with a court proceeding; and

21 / / /

22	 / / /



     DETENTION ORDER
     PAGE -2
01      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

02         for the defendant, to the United States Marshal, and to the United State Pretrial Services

03         Officer.

04         DATED this 6th day of February, 2019.

05

06                                                       A
                                                         Mary Alice Theiler
07                                                       United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
